Citation Nr: 0022010	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a digestive condition 
to include hepatitis, cirrhosis of the liver and 
cholelithiasis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefit sought on appeal 
was denied.


FINDINGS OF FACT

1.  A hepatitis disorder, if extant, manifested subsequent to 
service is not shown to be related to that service.

2.  Cirrhosis of the liver and cholelithiasis, manifested 
subsequent to service are not shown to be related to that 
service.



CONCLUSION OF LAW

A claim for entitlement to service connection for a digestive 
condition to include hepatitis, cirrhosis of the liver and 
cholelithiasis, is not well grounded, and is denied.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The veteran's SMRs are devoid of any treatment for, or 
reference to, a digestive condition to include hepatitis, 
cirrhosis of the liver and cholelithiasis.  Specifically, the 
report of his separation medical examination, dated June 
1972, shows that he was clinically evaluated as normal in all 
aspects, except for an identifying body mark, scar or tattoo.  

A VA clinical note dated May 1990 notes that the veteran's 
liver function tests (LFTs) were apparently abnormal, and the 
examiner noted that the veteran had a tattoo.  

A January 1997 VA note shows that the veteran was assessed 
with hepatocellular dysfunction, secondary to alcohol excess.  

A disability questionnaire, dated February 1998, sent to the 
veteran's physician from his attorney, shows that the veteran 
had advanced liver disease, including cirrhosis and some 
features of hepatic decomposition.  "Other problems" 
included hepatitis C "+v2" and cholelithiasis.  

A June 1998 VA note shows an impression of cirrhosis of the 
liver.  

Although the recent evidence shows that he currently 
manifests cirrhosis, hepatocellular dysfunction, hepatitis C 
"+v2" and cholelithiasis, it does not demonstrate that any 
disorder is in any way related to the veteran's active 
service.  

The evidentiary record also contains several statements 
submitted by the appellant attempting to provide the missing 
link between a current disorder and his period of active 
duty.  These statements, however, consist of lay evidence, 
historically deemed by the Court as insufficient to render a 
claim well grounded.  In this regard, it is noted that the 
Court has indicated that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

That is, a claimant would not meet his burden of presenting a 
plausible or possible claim merely by offering lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Although the veteran has submitted such a claim, the Board 
must point out that such a nexus must be drawn by medical 
evidence, and that the veteran has not established that he 
has the medical expertise required to make such a finding.  
Thus, in the absence of clinical evidence showing a 
relationship between the veteran's service and his current 
disorder, his claim must be denied.

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
the Board notes that although the veteran averred that he 
underwent a surgical procedure during service, the RO 
previously conducted repeat searches for additional service 
medical records.  A negative reply was received.  



ORDER

Service connection for a digestive condition to include 
hepatitis, cirrhosis of the liver and cholelithiasis, is not 
well grounded, and is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


